                                                 Notice Recipients
District/Off: 0971−4                  User: tprorok                          Date Created: 1/6/2021
Case: 20−41288                        Form ID: NTCRFBK                       Total: 3


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee/Oak       USTPRegion17.OA.ECF@usdoj.gov
aty         Diane V. Weifenbach           diane@attylsi.com
                                                                                                      TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Carol Lee DePuydt−Meier      61 Rudgear Drive       Walnut Creek, CA 94596
                                                                                                      TOTAL: 1




       Case: 20-41288          Doc# 126-1        Filed: 01/06/21       Entered: 01/06/21 09:20:05      Page 1
                                                          of 1
